Exhibit 10.1

 

TWILIO INC.

 

AMENDED AND RESTATED EXECUTIVE SEVERANCE PLAN

 

1.                                      Purpose.  Twilio Inc. (the “Company”)
considers it essential to the best interests of its stockholders to foster the
continuous employment of key management personnel.  The Board of Directors of
the Company (the “Board”) recognizes, however, that, as is the case with many
publicly held corporations, the possibility of an involuntary termination of
employment, either before or after a Change in Control (as defined in Section 2
hereof), exists and that such possibility, and the uncertainty and questions
that it may raise among management, may result in the departure or distraction
of management personnel to the detriment of the Company and its stockholders. 
Therefore, the Board has determined that the Twilio Inc. Amended and Restated
Executive Severance Plan (the “Plan”) should be adopted to reinforce and
encourage the continued attention and dedication of the Company’s Covered
Executives to their assigned duties without distraction.  Nothing in this Plan
shall be construed as creating an express or implied contract of employment and
nothing shall alter the “at will” nature of the Covered Executives’ employment
with the Company.

 

2.                                      Definitions.  The following terms shall
be defined as set forth below:

 

(a)                                 “Accounting Firm” shall mean a nationally
recognized accounting firm selected by the Company.

 

(b)                                 “Administrator” means the Board or the
Compensation Committee of the Board.

 

(c)                                  “Applicable Percentage” means 100% in the
case of the Tier 1 Executive or a Tier 2 Executive and either 50% or 100% (as
designated by the Administrator in its sole discretion and specified on
Exhibit B hereto) in the case of a Tier 3 Executive.

 

(d)                                 “Base Salary” shall mean the higher of
(i) the annual base salary in effect immediately prior to the Date of
Termination or (ii) the annual base salary in effect for the year immediately
prior to the year in which the Date of Termination occurs.

 

(e)                                  “Cause” shall mean, and shall be limited
to, the occurrence of any one or more of the following events:

 

(i)                                     willful conduct by the Covered Executive
constituting a material act of misconduct in connection with the performance of
his or her duties, including, without limitation, misappropriation of funds or
property of the Company or any of its subsidiaries or affiliates other than the
occasional, customary and de minimis use of Company property for personal
purposes;

 

(ii)                                  the commission of, or plea of guilty or no
contest to, any felony or any crime involving moral turpitude, deceit,
dishonesty or fraud, or any conduct by the Covered Executive that would
reasonably be expected to result in material injury or reputational harm to the
Company or any of its subsidiaries and affiliates if he or she

 

1

--------------------------------------------------------------------------------


 

were retained in his or her position;

 

(iii)                               continued non-performance by the Covered
Executive of his or her duties to the Company (other than by reason of the
Covered Executive’s physical or mental illness, incapacity or disability) which
has continued for 30 days following written notice of such non-performance from
the Company;

 

(iv)                              a breach by the Covered Executive of any of
the provisions contained in the Proprietary Information, Inventions,
Non-Competition and Non-Solicitation Agreement entered into between the Covered
Executive and the Company or any other confidentiality, invention assignment or
similar agreement with the Company;

 

(v)                                 a material violation by the Covered
Executive of the Company’s written employment policies; or

 

(vi)                              the Covered Executive’s failure to cooperate
with a bona fide internal investigation or an investigation by regulatory or law
enforcement authorities, after being instructed by the Company to cooperate, or
the Covered Executive’s willful destruction or failure to preserve documents or
other materials known to be relevant to such investigation or the inducement of
others to fail to cooperate or to produce documents or other materials in
connection with such investigation.

 

(f)                                   “Change in Control” shall mean a Sale
Event, as defined in the Twilio Inc. 2016 Stock Option and Incentive Plan, as
amended from time to time.

 

(g)                                  “Change in Control Period” shall mean the
period beginning 3 months prior to, and ending 12 months after, the date of a
Change in Control.  For the avoidance of doubt, upon the termination of a
Covered Executive’s employment by the Company without Cause or by the Executive
for Good Reason, any unvested equity awards then held by such Covered Executive
shall not lapse until the earliest of a Change in Control, three months after
the Date of Termination, or the expiration date of such equity award.

 

(h)                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended.

 

(i)                                     “Covered Executives” shall mean the Tier
1 Executive and those other executives or employees designated by the
Administrator in its sole discretion as the Tier 2 Executives and the Tier 3
Executives, and, in each case, who meet the eligibility requirements set forth
in Section 4 of this Plan.

 

(j)                                    “Date of Termination” shall mean the date
that a Covered Executive’s employment with the Company (or any successor) ends,
which date shall be specified in the Notice of Termination.  Notwithstanding the
foregoing, a Covered Executive’s employment shall not be deemed to have been
terminated solely as a result of the Covered Executive becoming an employee of
any direct or indirect successor to the business or assets of the Company.

 

(k)                                 “Good Reason” shall mean that the Covered
Executive has complied with the “Good Reason Process” following the occurrence
of any of the following events:

 

2

--------------------------------------------------------------------------------


 

(i)                                     a material diminution in the Covered
Executive’s responsibilities, authority or duties;

 

(ii)                                  a material reduction in the Covered
Executive’s base salary except for across-the-board salary reductions similarly
affecting all or substantially all management employees;

 

(iii)                               the relocation of the Company office at
which the Covered Executive is principally employed to a location more than 35
miles from such office; or

 

(iv)                              the failure of any successor to the Company to
assume and agree to be bound by the terms and conditions of this Plan with
respect to the applicable Covered Executive.

 

For purposes of Section 2(j)(i), a change in the reporting relationship, or a
change in a title will not, by itself, be sufficient to constitute a material
diminution of responsibilities, authority or duty.

 

(l)                                     “Good Reason Process” shall mean:

 

(i)                                     the Covered Executive reasonably
determines in good faith that a “Good Reason” condition has occurred;

 

(ii)                                  the Covered Executive notifies the Company
in writing of the occurrence of the Good Reason condition within 30 days of the
occurrence of such condition;

 

(iii)                               the Covered Executive cooperates in good
faith with the Company’s efforts, for a period of 30 days following such notice
(the “Cure Period”), to remedy the condition;

 

(iv)                              notwithstanding such efforts, the Good Reason
condition continues to exist following the Cure Period; and

 

(v)                                 the Covered Executive terminates his or her
employment and provides the Company with a Notice of Termination with respect to
such termination, each within 30 days after the end of the Cure Period.

 

If the Company cures the Good Reason condition during the Cure Period, Good
Reason shall be deemed not to have occurred.

 

(m)                             “Notice of Termination” shall mean a written
notice which shall indicate the specific termination provision in this Plan
relied upon for the termination of a Covered Executive’s employment and the Date
of Termination.

 

(n)                                 “Participation Agreement” shall mean an
agreement between a Covered Executive and the Company that acknowledges the
Covered Executive’s participation in the Plan.

 

3

--------------------------------------------------------------------------------


 

(o)                                 “Tier 1 Executive” shall mean the Company’s
Chief Executive Officer.

 

(p)                                 “Tier 2 Executives” shall mean the
individuals designated as such by the Administrator and who are listed in
Exhibit A, attached hereto, as such exhibit is amended by the Administrator from
time to time.

 

(q)                                 “Tier 3 Executives” shall mean  the
individuals designated as such by the Administrator and who are listed in
Exhibit B, attached hereto, as such exhibit is amended by the Administrator from
time to time.

 

3.                                      Administration of the Plan.

 

(a)                                 Administrator.  The Plan shall be
administered by the Administrator.

 

(b)                                 Powers of Administrator.  The Administrator
shall have all powers necessary to enable it properly to carry out its duties
with respect to the complete control of the administration of the Plan.  Not in
limitation, but in amplification of the foregoing, the Administrator shall have
the power and authority in its discretion to:

 

(i)                                     construe the Plan to determine all
questions that shall arise as to interpretations of the Plan’s provisions;

 

(ii)                                  determine which individuals are and are
not Covered Executives, designate an individual as a Tier 1 Executive, Tier 2
Executive or Tier 3 Executive, determine the benefits to which any Covered
Executives may be entitled, the eligibility requirements for participation in
the Plan and all other matters pertaining to the Plan;

 

(iii)                               adopt amendments to the Plan which are
deemed necessary or desirable to comply with all applicable laws and
regulations, including but not limited to Code Section 409A and the guidance
thereunder;

 

(iv)                              make all determinations it deems advisable for
the administration of the Plan, including the authority and ability to delegate
administrative functions to a third party;

 

(v)                                 decide all disputes arising in connection
with the Plan; and

 

(vi)                              otherwise supervise the administration of the
Plan.

 

(c)                                  All decisions and interpretations of the
Administrator shall be binding on all persons, including the Company and Covered
Executives.

 

4.                                      Eligibility.  All Covered Executives who
have executed and submitted to the Company a Participation Agreement, and
satisfied such other requirements as may be determined by the Administrator, are
eligible to participate in the Plan.  Notwithstanding the foregoing, the
Administrator may determine at any time that a Covered Executive should be
designated to participate in the Plan at a different tier (e.g., a change from a
Tier 2 Executive to a Tier 3 Executive, or a Tier 3 Executive to a Tier 2
Executive, etc.) as a result of a material

 

4

--------------------------------------------------------------------------------


 

change in such Covered Executive’s role, and such designation of the applicable
tier shall be effective upon the Administrator taking action by resolution to
update the applicable Exhibit hereto.   Similarly, the Administrator may
determine at any time that a Covered Executive should no longer be designated as
such as a result of a material change in such Covered Executive’s role, and such
individual shall cease to be eligible to participate in the Plan upon the
Administrator taking action by resolution to update the applicable
Exhibit hereto.

 

5.                                      Termination Benefits Generally.  In the
event a Covered Executive’s employment with the Company is terminated for any
reason, the Company shall pay or provide to the Covered Executive any earned but
unpaid salary, unpaid expense reimbursements and accrued but unused leave
entitlement, if applicable (collectively, the “Accrued Benefits”), within the
time required by law but in no event more than 30 days after the Date of
Termination.

 

6.                                      Termination Not in Connection with a
Change in Control.  In the event the employment of the Tier 1 Executive or a
Tier 2 Executive is terminated by the Company for any reason other than for
Cause, death or disability, and such termination occurs outside of the Change in
Control Period, then with respect to such Covered Executive, in addition to the
Accrued Benefits, subject to his or her execution of a separation agreement
containing, among other provisions, an effective general release of claims in
favor of the Company and related persons and entities, confidentiality, return
of property and non-disparagement, in a form and manner satisfactory to the
Company by the Covered Executive and the expiration of any revocation period
with respect thereto within 30 days of the Date of Termination (the “Release
Requirement”), the Company shall:

 

(a)                                 pay the Covered Executive a single lump sum
cash amount equal to nine months’ Base Salary for the Tier 1 Executive and six
months’ Base Salary for each Tier 2 Executive.  Such amount shall be paid within
30 days after the Date of Termination; provided, however, that if the 30-day
period begins in one calendar year and ends in a second calendar year, such
payment shall be paid in the second calendar year by the last day of such 30-day
period; and

 

(b)                                 if the Covered Executive was participating
in the Company’s group health plan immediately prior to the Date of Termination
and elects COBRA health continuation, then the Company shall pay to the Covered
Executive a monthly cash payment for (i) nine months for the Tier 1 Executive
and six months for each Tier 2 Executive, or (ii) the Covered Executive’s
applicable COBRA health continuation period, whichever ends earlier, in an
amount equal to the monthly employer contribution that the Company would have
made to provide health insurance to the Covered Executive if the Covered
Executive had remained employed by the Company.

 

For the avoidance of doubt, (x) a non-renewal of the Plan does not entitle any
Covered Executive to the severance pay and benefits under Section 6 of the Plan
and (y) Tier 3 Executives are not eligible for any benefits under Section 6 of
the Plan.

 

7.                                      Termination in Connection with a Change
in Control.  In the event the employment of the Tier 1 Executive, a Tier 2
Executive or Tier 3 Executive is terminated (i) by the Company for any reason
other than for Cause, death or disability or (ii) by the Covered Executive for
Good Reason, and such termination occurs during the Change in Control Period,

 

5

--------------------------------------------------------------------------------


 

then with respect to such Covered Executive, in addition to the Accrued
Benefits, subject to his or her satisfaction of the Release Requirement, the
Company shall:

 

(a)                                 cause the Applicable Percentage of the
outstanding and unvested equity awards held by the Covered Executive to
immediately become fully exercisable and vested as of the Date of Termination
(or the date of the Change in Control, if later); provided, that the performance
conditions applicable to any stock-based awards subject to performance
conditions will be deemed satisfied at the target level specified in the terms
of the applicable award agreement.

 

(b)                                 pay the Covered Executive a single lump sum
cash amount equal to 18 months’ Base Salary for the Tier 1 Executive and 12
months’ Base Salary for each Tier 2 Executive.  Such amount shall be paid within
30 days after the Date of Termination; provided, however, that if the 30-day
period begins in one calendar year and ends in a second calendar year, such
payment shall be paid in the second calendar year by the last day of such 30-day
period; and

 

(c)                                  if the Covered Executive was participating
in the Company’s group health plan immediately prior to the Date of Termination
and elects COBRA health continuation, then the Company shall pay to the Covered
Executive a monthly cash payment for (i) 18 months for the Tier 1 Executive and
12 months for each Tier 2 Executive, or (ii) the Covered Executive’s applicable
COBRA health continuation period, whichever ends earlier, in an amount equal to
the monthly employer contribution that the Company would have made to provide
health insurance to the Covered Executive if the Covered Executive had remained
employed by the Company.

 

For the avoidance of doubt, the severance pay and benefits provided in this
Section 7 shall apply in lieu of, and expressly supersede, the provisions of
Section 6 and no Covered Executive shall be entitled to the severance pay and
benefits under both Section 6 and 7 hereof.  In addition, for the avoidance of
doubt, (x) a non-renewal of the Plan does not entitle any Covered Executive to
the severance pay and benefits under Section 7 of the Plan and (y) Tier 3
Executives are not eligible for any benefits under Sections 7(b) and 7(c) of the
Plan.

 

8.                                      Additional Limitation.

 

(a)                                 Anything in this Plan to the contrary
notwithstanding, in the event that the amount of any compensation, payment or
distribution by the Company to or for the benefit of the Covered Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Plan or otherwise, calculated in a manner consistent with Section 280G of
the Code and the applicable regulations thereunder (the “Aggregate Payments”),
would be subject to the excise tax imposed by Section 4999 of the Code, then the
Aggregate Payments shall be reduced (but not below zero) so that the sum of all
of the Aggregate Payments shall be $1.00 less than the amount at which the
Covered Executive becomes subject to the excise tax imposed by Section 4999 of
the Code; provided that such reduction shall only occur if it would result in
the Covered Executive receiving a higher After Tax Amount (as defined below)
than the Covered Executive would receive if the Aggregate Payments were not
subject to such reduction.  In such event, the Aggregate Payments shall be
reduced in the following order, in each case, in reverse chronological order
beginning with the Aggregate Payments that are to be paid the furthest in

 

6

--------------------------------------------------------------------------------


 

time from consummation of the transaction that is subject to Section 280G of the
Code:  (i) cash payments not subject to Section 409A of the Code; (ii) cash
payments subject to Section 409A of the Code; (iii) equity-based payments and
acceleration; and (iv) non-cash forms of benefits; provided that in the case of
all the foregoing Aggregate Payments all amounts or payments that are not
subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be
reduced before any amounts that are subject to calculation under Treas. Reg.
§1.280G-1, Q&A-24(b) or (c).

 

(b)                                 For purposes of this Section 8, the “After
Tax Amount” means the amount of the Aggregate Payments less all federal, state,
and local income, excise, employment and social security taxes imposed on the
Covered Executive as a result of the Covered Executive’s receipt of the
Aggregate Payments.  For purposes of determining the After Tax Amount, the
Covered Executive shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation applicable to individuals for the
calendar year in which the determination is to be made, and state and local
income taxes and social security at the highest marginal rates of individual
taxation in each applicable state and locality, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes.

 

(c)                                  The determination as to whether a reduction
in the Aggregate Payments shall be made pursuant to Section 8(a) shall be made
by the Accounting Firm, which shall provide detailed supporting calculations
both to the Company and the Covered Executive within 15 business days of the
Date of Termination, if applicable, or at such earlier time as is reasonably
requested by the Company or the Covered Executive.  Any determination by the
Accounting Firm shall be binding upon the Company and the Covered Executive.

 

9.                                      Proprietary Information, Inventions,
Non-Competition and Non-Solicitation Agreement; Arbitration.

 

(d)                                 Proprietary Information, Inventions,
Non-Competition and Non-Solicitation Agreement.  As a condition to participating
in the Plan, each Covered Executive shall continue to comply with the terms and
conditions contained in the Proprietary Information, Inventions, Non-Competition
and Non-Solicitation Agreement or similar agreement entered into between the
Covered Executive and the Company and such other agreement(s) as designated in
the applicable Participation Agreement.  If a Covered Executive has not entered
into a Proprietary Information, Inventions, Non-Competition and Non-Solicitation
Agreement or similar agreement with the Company, he or she shall enter into such
agreement prior to participating in the Plan.

 

(e)                                  Arbitration Agreement.  As a condition to
participating in the Plan, the applicable Participation Agreement may provide
that the terms, conditions and procedures set forth in an Arbitration Agreement
or similar agreement entered into between the Covered Executive and the Company
shall apply in all respects to any controversies, claims or disputes arising
under or related to the Plan.   If a Covered Executive has not entered into an
Arbitration Agreement or similar agreement with the Company, he or she shall
enter into such agreement prior to participating in the Plan

 

7

--------------------------------------------------------------------------------


 

10.                               Withholding.  All payments made by the Company
under this Plan shall be subject to any tax or other amounts required to be
withheld by the Company under applicable law.

 

11.                               Section 409A.

 

(a)                                 Anything in this Plan to the contrary
notwithstanding, if at the time of the Covered Executive’s “separation from
service” within the meaning of Section 409A of the Code, the Company determines
that the Covered Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that the Covered Executive becomes entitled to under this Plan would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (i) six
months and one day after the Covered Executive’s separation from service, or
(ii) the Covered Executive’s death.  If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

 

(b)                                 The parties intend that this Plan will be
administered in accordance with Section 409A of the Code and that all amounts
payable hereunder shall be exempt from the requirements of such section as a
result of being “short term deferrals” for purposes of Section 409A of the Code
to the greatest extent possible.  To the extent that any provision of this Plan
is not exempt from Section 409A of the Code and ambiguous as to its compliance
with Section 409A of the Code, the provision shall be read in such a manner to
comply with Section 409A of the Code.  Each payment pursuant to this Plan is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2).  The parties agree that this Plan may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

 

(c)                                  To the extent that any payment or benefit
described in this Plan constitutes “non-qualified deferred compensation” under
Section 409A of the Code, and to the extent that such payment or benefit is
payable upon the Covered Executive’s termination of employment, then such
payments or benefits shall be payable only upon the Covered Executive’s
“separation from service.”  The determination of whether and when a separation
from service has occurred shall be made in accordance with the presumptions set
forth in Treasury Regulation Section 1.409A-1(h).

 

(d)                                 All in-kind benefits provided and expenses
eligible for reimbursement under this Plan shall be provided by the Company or
incurred by the Covered Executive during the time periods set forth in this
Plan.  All reimbursements shall be paid as soon as administratively practicable,
but in no event shall any reimbursement be paid after the last day of the
taxable year following the taxable year in which the expense was incurred.  The
amount of in-kind benefits provided or reimbursable expenses incurred in one
taxable year shall not affect

 

8

--------------------------------------------------------------------------------


 

the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses).  Such right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit.

 

(e)                                  The Company makes no representation or
warranty and shall have no liability to the Covered Executive or any other
person if any provisions of this Plan are determined to constitute deferred
compensation subject to Section 409A of the Code but do not satisfy an exemption
from, or the conditions of, such Section.

 

12.                               Notice and Date of Termination.

 

(a)                                 Notice of Termination.  A termination of the
Covered Executive’s employment shall be communicated by Notice of Termination
from the Company to the Covered Executive or vice versa in accordance with this
Section 12.

 

(b)                                 Notice to the Company.  Any notices,
requests, demands, and other communications provided for by this Plan shall be
sufficient if in writing and delivered in person or sent by registered or
certified mail, postage prepaid, to a Covered Executive at the last address the
Covered Executive has filed in writing with the Company, or to the Company at
the following physical or email address:

 

Twilio Inc.

Attention:  General Counsel

375 Beale Street, Ste. 300

San Francisco, CA 94105

 

legalnotices@twilio.com

 

13.                               No Mitigation.  The Covered Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Covered Executive by the Company under this Plan.

 

14.                               Benefits and Burdens.  This Plan shall inure
to the benefit of and be binding upon the Company and the Covered Executives,
their respective successors, executors, administrators, heirs and permitted
assigns.  In the event of a Covered Executive’s death after a termination of
employment but prior to the completion by the Company of all payments due to him
or her under this Plan, the Company shall continue such payments to the Covered
Executive’s beneficiary designated in writing to the Company prior to his or her
death (or to his or her estate, if the Covered Executive fails to make such
designation).

 

15.                               Enforceability.  If any portion or provision
of this Plan shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Plan, or the application
of such portion or provision in circumstances other than those as to which it is
so declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Plan shall be valid and enforceable to the fullest
extent permitted by law.

 

9

--------------------------------------------------------------------------------


 

16.                               Waiver.  No waiver of any provision hereof
shall be effective unless made in writing and signed by the waiving party.  The
failure of any party to require the performance of any term or obligation of
this Plan, or the waiver by any party of any breach of this Plan, shall not
prevent any subsequent enforcement of such term or obligation or be deemed a
waiver of any subsequent breach.

 

17.                               Non-Duplication of Benefits and Effect on
Other Plans.  Notwithstanding any other provision in the Plan to the contrary,
the benefits provided hereunder shall be in lieu of any other severance payments
and/or benefits provided by the Company, including any such payments and/or
benefits pursuant to an employment agreement or offer letter between the Company
and the Covered Executive.

 

18.                               No Contract of Employment.  Nothing in this
Plan shall be construed as giving any Covered Executive any right to be retained
in the employ of the Company or shall affect the terms and conditions of a
Covered Executive’s employment with the Company.

 

19.                               Amendment or Termination of Plan.  The Company
may amend or terminate this Plan at any time or from time to time, but no such
action shall adversely affect the rights of any Covered Executive without the
Covered Executive’s written consent.

 

20.                               Governing Law.  This Plan shall be construed
under and be governed in all respects by the laws of the State of California.

 

21.                               Obligations of Successors.  In addition to any
obligations imposed by law upon any successor to the Company, any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company shall
expressly assume and agree to perform this Plan in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place.

 

22.                               Effectiveness and Term.  This Plan is
effective as of June 12, 2017 (the “Effective Date”) and shall continue for a
three-year period (the “Initial Term”), unless sooner terminated in accordance
with Section 19, with such term to continue following the Initial Term for
additional three-year periods, unless sooner terminated in accordance with
Section 19 (each such three-year extension, a “Renewal”), subject to approval by
the Administrator of each applicable Renewal.

 

10

--------------------------------------------------------------------------------